McMurray, Presiding Judge.
This appeal was taken from a decision by a juvenile court awarding custody of a minor child. Held:
The subject matter of this case falls within the purview of OCGA § 5-6-35 (formerly Code Ann. § 6-701.1 (Ga. L. 1979, pp. 619,620)) in that it involves a judgment “awarding . . . child custody.” Since no application for appellate review was filed as required, appellant has failed to comply with the requirements of OCGA § 5-6-35 (Code Ann. § 6-701.1), supra, and the appeal must be dismissed for lack of jurisdiction. Evans v. Davey, 154 Ga. App. 269 (267 SE2d 875); Morgan v. Morgan, 154 Ga. App. 595 (270 SE2d 94).

Appeal dismissed.


Shulman, C. J., and Birdsong, J., concur.